DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/167,350 in response to an original application filed on 02/04/2021. Claims 1-21 are currently pending and have been considered below. Claims 1 and 11 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/04/2021, 04/27/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitation in claim 1 “determining, by a wireless user device, a sidelink identity, SLID, comprising a first SLID parameter and a second SLID Parameter“ must be shown or the feature(s) canceled from the claim(s).  The steps recited the claim are not shown in figure 10 specifically S1010 of claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davydov et al. (WO 2018/128867 A1).

Regarding claims 1 and 11, a method comprising: determining, by a wireless user device, a sidelink identity (SLID), [Please see Page 13 lines 11-17, N id], comprising a first SLID parameter and a second SLID parameter, [Please see Page 15 lines 10-15, N id = M0 + M1], 
determining, by the wireless user device, a first parameter associated with a sidelink primary synchronization signal, [Please see Page 15 lines 15-15, wherein m is the parameter],
based on: a second parameter, [Please see Page 15 lines 5-10, N offset], 
an offset value, [Please see Page 15 lines 5-10, wherein n is the second parameter], 
and a multiple of the second SLID parameter, [Please see Page 15 lines 5-15, wherein Ncs is the multiple of second parameter], 
determining, by the wireless user device and based on the first parameter, a sequence for the sidelink primary synchronization signal, [Please see Page 15 lines 5-10, wherein C0 is the sequence], 
and transmitting, from the wireless user device to a second wireless user device, the sidelink primary synchronization signal, [Please see Figures 1 and 17, Page 20 lines 10-15, PSS and SSS maybe transmitted]. 

Regarding claims 2 and 14, the method wherein the first parameter is determined based on a sum of the second parameter, the offset value, and the multiple of the second SLID parameter, [Please see Page 15 line 8].

Regarding claims 4 and 16, the method wherein the second SLID parameter comprises either a first value indicating that the wireless user device is synchronized with a base station or a second value indicating that the wireless user device is not synchronized with a base station, [Please see Page 18 lines 1-10].

Regarding claims 10 and 13, the method further comprising: generating, based on the sequence for the sidelink primary synchronization signal, the sidelink primary synchronization signal, [Please see Page 15 lines 10-15, SSS designed], 
generating, based on the first SLID parameter and the second SLID parameter, a sidelink secondary synchronization signal, [Please see Page 15 lines 10-15, SSS designed],  
and transmitting, from the wireless user device to the second wireless user device, the sidelink secondary synchronization signal, [Please see Figures 1 and 17, Page 20 lines 10-15, PSS and SSS maybe transmitted]. 

Regarding claim 12, the method further comprising: determining, based on the first parameter, a sequence for a second sidelink primary synchronization signal, [Please see Page 15 lines 5-10, wherein C0 is the sequence], 
and transmitting, from the wireless user device to a second wireless user device, the second sidelink primary synchronization signal, [Please see Figures 1 and 17, Page 20 lines 10-15, PSS and SSS maybe transmitted]. 




Allowable Subject Matter
Claims 3, 5-9, 15 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478